DOWD, Judge
(dissenting).
I disagree with the majority opinion which holds that the plaintiffs did not make a submissible case of negligence. The plaintiffs obtained a jury verdict based upon their verdict directing instruction predicated on the following findings:
“First, the grate was not maintained in such a condition that it was secure in the floor of defendant’s store and as a result the floor was not reasonably safe for customers, and
‡ ⅜: ⅜ ⅜ ⅜ *
“Third, defendant Kolbrener Brokerage knew or by using ordinary care could have known of this condition, and
“Fourth, defendant Kolbrener Brokerage failed to use ordinary care to remedy it, and
“Fifth, as a direct result of such failure, plaintiff Martha E. Pagano was injured.”
In determining whether plaintiffs made a submissible case we must consider the evidence in the light most favorable to plaintiffs and give plaintiffs the benefit of all favorable inferences that may be reasonably drawn from the evidence. Applying this test to the evidence, I believe plaintiffs made a submissible case of negligence. This grate weighing about 2 pounds was located in the aisle of a store “in an area where people would walk back and forth over it regularly.” This grate covered a “cold air return” in the floor. This grate *750fitted over a hole in the floor which was 30 inches by 12 inches. The grate was 31 inches by 13¾ inches. The grate was therefore larger than the hole and had an overhang of ⅝ of an inch on each side. The fit of the grate into the hole was such that the grate could be slid lengthways ½ inch and sideways ¾4 inch while the grate was still in the hole. The flange on the underside of the grate which fit into the hole was ⅜ of an inch.
The grate was not fastened to the floor by nails, screws or other devices. Two other grates were screwed into the floor. The store manager testified that there was nothing holding the grate down in the floor. As pointed out in the majority opinion the defendant’s store manager knew about the condition of this grate and this condition had existed for many years prior to the date of plaintiff’s injury.
It is obvious that the cause of plaintiff’s fall through the floor was that the grate had become unseated. In an aisle of a store where customers walk regularly this unseating could occur in many different ways. I believe that with the conditions present here it was reasonable to anticipate this unseating.
The jury could reasonably infer that the grate had become unseated because of the failure of the defendant to secure the grate in the floor. I believe that the defendant could reasonably anticipate that this 2 pound grate not secured and capable of being slid lengthwise and sidewise could become unseated. It is not necessary that the defendant should have anticipated the exact injury which occurred or the exact manner in which the injury occurred. Lebow v. Missouri Public Service Co., Mo., 270 S.W.2d 713, 715; Miller v. Brunson Const. Co., Mo., 250 S.W.2d 958 [4], The “defendant may be held liable for any injury which, after the casualty, appears to have been the natural and probable consequence of his act or omission, if he might reasonably have anticipated that injury of some kind would result.” (Emphasis theirs). Reckert v. Roco Petroleum Corp., Mo., 411 S.W.2d 199; Miller v. Brunson Const. Co., supra; Boyd v. Terminal R. Association of St. Louis, Mo., 289 S.W.2d 33, 37 [3], 58 A.L.R.2d 1222; McLeod v. Linde Air Products Co., 318 Mo. 397, 1 S.W.2d 122. The liability of the defendant store-owner is based upon his superior knowledge of a defective condition on his premises which results in injury. Ward v. Temple Stephens Co., Mo., 418 S.W.2d 935 [2].
I believe that with the evidence here of a grate weighing about 2 pounds; seated in the floor by an under flange of only ⅜ of an inch; held down by nothing but gravity and capable of being moved; and, located in an aisle where customers regularly walk is sufficient evidence to warrant a jury conclusion that unless the grate was secured it could become unseated thereby creating a dangerous condition. A jury could reasonably find and infer that defendant’s failure to prevent such unseating was a lack of ordinary care and constituted negligence. Obviously the jury so found in this case. In my opinion the plaintiffs made a sub-missible case.